DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended. Claims 11-20 have been cancelled. Claims 21-23 have been withdrawn. Claims 1-10 are examined herein.
Status of Previous Rejections
The rejections of Claims 1-2, 4 and 7-10 under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”) are maintained.
The rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”), as applied to claim 1 above, and further in view of Yamazaki (US 2017/0162305, hereinafter “Yamazaki”) is maintained.
The rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”), as applied to claim 1 above, and further in view of Liu (IEEE Transactions on Magnetics, 2015, Vol.51, No. 11, No. 2103204, hereinafter “Liu”) is maintained.
The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”), as applied to claim 1 above, and further in view of Shimada (US 2004/0144449, hereinafter “Shimada”) is maintained.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”).
Regarding claims 1, 4 and 7-8, Ozeki teaches a method of producing a rare-earth sintered magnet, comprising filling a die with a magnet material particles containing a rare-earth substance and having an easy magnetization axis, compacting the magnet powder in presence of a magnetic field; applying a pressure of 30 MPa and heating the rare-earth magnet-forming material to 940 ºC and holding for  to make a sintered, and subjecting the sintered body to a heat treatment without pressure at a temperature which ranges from greater than 300 ºC to 1000 ºC for two hours ([0036] to [0066]). Thus, the difference between the maximum achieving temperature of the heat treatment 
Regarding claim 2, Ozeki teaches heating and sintering a composite material obtained by mixing the magnet material particles with a thermoplastic resin, releasing, by heat, the thermoplastic resin from the composite material ([0061]; [0063]).
Regarding claim 9, Ozeki discloses that the maximum heat treatment temperature is 1000 ºC and the treatment time is 2 hours, which meet the recited formula in claim 9.
Regarding claim 10, Ozeki discloses that the average particle size is 0.1-5 µm and the heat treatment temperature is 300 ºC to 1000 ºC for two hours ([0054] to [0066]), which overlaps the particle size and heat treatment temperature in claim 10 and thus, a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”), as applied to claim 1 above, and further in view of Yamazaki (US 2017/0162305, hereinafter “Yamazaki”).
Regarding claim 3, Ozeki teaches a heat treatment at 300 ºC to 1000 ºC for two hours ([0036] to [0066]). Ozeki does not teach a second heat treatment step. However, two-step heat treatment is well-known to one of ordinary skill in the art in obtaining a magnet having good magnetic properties as evidenced by Yamazaki. Yamazaki teaches a method of making a sintered magnet having high coercivity and discloses that two-step heat treatment after the sintering is performed, preferably that the heat treatment be performed at a temperature of 600 ºC to 950 ºC and a temperature of 400 .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”), as applied to claim 1 above, and further in view of Liu (IEEE Transactions on Magnetics, 2015, Vol.51, No. 11, No. 2103204, hereinafter “Liu”).
Regarding claim 5, Ozeki does not teach the limitation as recited in claim 5. Liu teaches a method of making a sintered magnet by plasma sintering (Abstract; Page 1, right column, 2nd paragraph). Liu discloses that pressure is applied when the temperature reaches 650 ºC (Abstract; Page 1, right column, 2nd paragraph). Thus, it would be obvious to one of ordinary skill in the art to apply pressure when the temperature reaches 650 ºC as taught by Liu in the process of Ozeki would be able to make a magnet with success as disclosed by Liu. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”), as applied to claim 1 above, and further in view of Shimada (US 2004/0144449, hereinafter “Shimada”).
Regarding claim 6, Ozeki does not teach the heating rate as recited in claim 6. Shimada teaches a method of making a sintered magnet by plasma sintering (Abstract; .
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
First, the applicants argued that unlike the claimed method, Ozeki does not disclose the high-temperature heat treatment "B". Rather Ozeki merely described a low-temperature heat treatment that has a broad range of 300°C to 1000°C. (see Ozeki, para. [0065]). Ozeki discusses that the temperature during a sintering treatment reaches 940°C and that the temperature during a subsequent heat treatment performed after the sintering treatment is 300°C to 1000°C. (see Ozeki, para. [0066]). One of ordinary skill would recognize that Ozeki does not explicitly describe a subsequent heat treatment that is performed as high as the claimed high-temperature heat treatment that “ranges ... to 1100°C”, and one of ordinary skill would not consider the low end of the subsequent heat treatment in Ozeki that is as low as 300°C to suggest “a difference from a maximum achieving temperature during the sintering under pressure being within 250°C,” because 300°C is far from 940°C and not within 250°C therefrom. One of ordinary skill would, therefore, recognize that the temperature range from 300°C to 
In response, Ozeki teaches a heat treatment without pressure at a temperature which ranges from greater than 300 ºC to 1000 ºC for two hours ([0036] to [0066]), which overlaps the recited temperature range of 900-1100 ºC. It would be obvious to one of ordinary skill in the art to choose a temperature from the range disclosed by Ozeki to meet the recited temperature range recited in claim 1. See MPEP 2144.05 I.
Ozeki discloses a sintering temperature of 940°C and a heat treatment temperature of 300 ºC to 1000 ºC, thus, Tsintering-Theat treatment is in the range of 0-640 ºC, which overlaps the recited temperature difference in claim 1. Thus, the recited temperature difference is a prima facie case of obviousness over Ozeki. See MPEP 2144.05 I. 
The applicants have not provided data to show the recited temperature difference is critical to achieve unexpected results. Thus, claim 1 is obvious over Ozeki.

Second, the applicants argued that one of ordinary skill would recognize that lower temperatures such as 300°C to 941°C dominates the temperatures included range of 300°C to 1000°C, indicating that that Ozeki does not suggest solving a problem like that which is solved by the claimed method. Furthermore, Ozeki does not describe the purpose of the subsequent heat treatment and does not appear to recognize the 
In response, shrinkage and variation in microstructure are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XIAOWEI SU/Primary Examiner, Art Unit 1733